Citation Nr: 1118795	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a sinus condition, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967. 

This case is before the Board of Veterans' Appeals  (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefits sought on appeal.  In March 2010, the Board remanded the claims for additional development.

The issue of entitlement to service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDING OF FACT

The Veteran's sinus condition is not related to his service or to any incident therein.


CONCLUSION OF LAW

A sinus condition was not incurred in or aggravated by the Veteran's active service. 38 U.S.C.A. §§ 1110 , 1112 (West 2002); 38 C.F.R. §§ 3.303 , 3.304,  2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, a sinus condition is not a condition that would warrant presumptive service connection.

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010). 

The Veteran contends that his sinus condition, allergic rhinitis, had its onset during his service and has continued since service.  He alternatively contends that while in service, his nose was broken on two occasions and that as a result, he has suffered from sinusitis.  He also contends that his sinus condition is related to herbicide exposure while serving in Vietnam.  

Service medical records are negative for any complaints, diagnosis, or treatment for a sinus condition.  The service medical records are likewise negative for any indication that the Veteran's nose was broken or injured.  In June 2006, the RO received the Veteran's service medical records.  In June 2010, after searching for additional medical records for the USNS General Blatchford and for Marine Corps Air Station 7 in Cherry Point, North Carolina, the National Personnel Research Center confirmed that no additional service medical records exist for the Veteran.  As there was no evidence demonstrating a chronic sinus condition or injury on separation from service, the Board finds that chronicity in service is not established.  38 C.F.R. § 3.303(b) (2010). 

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for a sinus condition.  38 C.F.R. § 3.303(b) (2010). 

The first post-service treatment record indicating the presence of a sinus condition is dated in December 2005, when the Veteran reported having episodes of nasal congestion and sneezing that had been present since returning from Vietnam.  Private and VA treatment records show an ongoing diagnosis of sinus allergies and allergic rhinitis.  An August 2006 private CT scan of the paranasal sinuses showed no significant nasal septum deviation.  There was severe swelling of the nasal turbinates bilaterally with the nasal cavities almost completely occluded.  In those records, no VA or private physician rendered in an opinion regarding the etiology of the Veteran's sinus condition.  Rather, the Veteran reported to his physicians that he had had the sinus condition since Vietnam. 

On June 2010 VA examination, the Veteran reported that since returning from Vietnam, he had spells of sneezing, some so severe that he had to stop driving and pull over.  He had a surgical procedure in 2005 for the condition.  Since then, the condition had gotten better but he still had a constant post-nasal drip and sneezing.  He reported that he had broken his nose twice in service.  The first occurred when a friend who struck the Veteran across the side of the face and he hit an anchor tie down.  The second incident occurred when a muffler fell on his nose while working under a truck.  After physically examining the Veteran and reviewing the claims file, the examiner determined that the Veteran's current allergic rhinitis was less likely than not related to his service.  A review of the service medical records showed no evidence of a sinus condition while in service, nor was there evidence of a fractured nasal septum in service.  Significantly, the 2006 CT scan was negative for any nasal septum deviation.  Accordingly, there was no indication the current rhinitis had its onset in service or was related to an injury in service. 

The first clinical evidence of record of a diagnosis of a allergic rhinitis or a sinus condition is dated in 2005, approximately 28 years after the Veteran's separation from service.  In view of the lengthy period without treatment, there is no evidence of a continuity of treatment, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the evidence weighs against finding a medical nexus between military service and the Veteran's sinus condition.  The probative evidence of record only weighs against such a finding.  To that extent, the Board acknowledges that the Veteran is competent to state that he started experiencing symptoms of a sinus condition or allergic rhinitis while in service or on separation from service.  However, the Board finds the Veteran's testimony to lack is not corroborated by any evidence of record and is less persuasive than the absence of evidence in the records.  The Board finds the credibility of the testimony to be less.  Thus, his testimony is less persuasive than the objective medical evidence and VA opinion.  Significantly, the service medical records do not show any nose injury, despite the Veteran's allegation that his nose was broken twice during service, nor do they indicate any allergies or sinus condition.  Furthermore, the Veteran has not referred to any post-service medical records to demonstrate a continuity of symptoms.  The first post-service record is dated in 2005, showing a lengthy time gap between separation from service and the first objective indication of the presence of any sinus condition.  Finally, despite the Veteran's contention that his nose was broken in service, a recent CT scan of the sinuses did not show any indication that the nose had previously been broken.  Thus, because the Board finds the Veteran's testimony to be less probative, and lacking in any corroborating medical evidence, the Board finds that service connection for a sinus condition is not warranted.

Nor is service connection warranted on a presumptive basis as secondary to herbicide exposure.  A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for disorders will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (200).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2010). 

Although the Veteran will be afforded the presumption of exposure to herbicides during his service in Vietnam, a sinus condition or allergic rhinitis are not disabilities associated with exposure to herbicide agents.  Therefore, presumptive service connection for a sinus condition due to exposure to herbicides is not warranted because the conditions are not disabilities associated with exposure to herbicide agents.  38 C.F.R. § 3.309(a) (2010).  

The Board has also considered the Veteran's and his wife's assertions that sinus condition is related to his active service.  The Veteran and his wife, however, as laypersons, are not competent to give a medical opinion on diagnosis or etiology of a disorder.  Bostain v. West, 11 Vet. App. 124   (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson generally not capable of opining on matters requiring medical knowledge).  Although the Veteran is competent to state that he suffered from symptoms of sinus congestion and allergic rhinitis since service, he is not competent to state that those symptoms are related to the claimed in-service injury to the nose, nor does the probative evidence of record demonstrate that the current condition had its onset in service or was otherwise related to service, or to any exposure to herbicides.  The Veteran has not produced any competent medical evidence to show that any sinus condition is related to his service, to any event or injury in service, or to exposure to herbicides during his service.  The only competent medical opinion regarding the etiology of the sinus condition did not relate that condition to the Veteran's service.

In sum, the weight of the credible evidence of record is against a finding that the Veteran's sinus condition was caused by any incident of service, to include exposure to herbicides.  As a preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103 , 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159  (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

Here, the RO sent correspondence in June 2006 and in June 2010, a rating decision in October 2006, and a statement of the case in December 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notice provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notice has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F.3d 1328   (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2011 supplemental statement of the case. 

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law. 


ORDER

Service connection for a sinus condition is denied.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to disposition of the Veteran's claim for service connection for bilateral hearing loss.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A.§ 5103A(d) (West 2010); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran contends that his hearing loss is related to ear infections that had their onset in service and that continued for approximately two years following service.  He contends that he sought treatment for those infections until they cleared up.  The Veteran's service medical records are negative for complaints, diagnosis, or treatment for any ear infections.  However, the Veteran is competent to testify as to service incurrence and continuity of symptomotology capable of lay observation, such as ear pain and discharge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Because a VA examiner has not yet provided an opinion with regard to the Veteran's contention, a new VA examination is necessary.  Further, although two VA examinations have been obtained in this case, both examiners stated that they could not provide an opinion without resort to mere speculation, in part because the Veteran's separation examination did not include pure tone threshold testing, but rather whisper voice testing.  On remand, the Board requests that the VA examiner provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss is related to his service in light of his in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his bilateral hearing loss.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided.  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his active service, including to his contended in-service ear infections, and exposure to noise during his service.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his exposure to acoustic trauma in service and his statements of continuous hearing problems after service.  If the Veteran's current bilateral hearing loss is attributable to factors unrelated to his military service, the examiner should specifically so state. 

2.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


